MILLS, Judge.
The wife appeals an order modifying a child support provision. We affirm.
In light of the husband’s support of the college-age child, his substantial contributions toward the family’s medical expenses, and the frequency with which the minor daughter visits the husband, we cannot describe the increase of $10 weekly from $115 to $125 weekly, as well as private school tuition, as an abuse of discretion.
Given the temporary support order entered in this case, it was not error not to make the modification retroactive.
AFFIRMED.
ROBERT P. SMITH, Jr., C.J., and McCORD, J., concur.